ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-04-22_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                             (TIMOR‑LESTE v. AUSTRALIA)

                           REQUEST FOR THE MODIFICATION
                   OF THE ORDER INDICATING PROVISIONAL MEASURES
                                  OF 3 MARCH 2014


                               ORDER OF 22 APRIL 2015




                                   2015
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                             (TIMOR‑LESTE c. AUSTRALIE)

                     DEMANDE TENDANT À LA MODIFICATION
           DE L’ORDONNANCE EN INDICATION DE MESURES CONSERVATOIRES
                                DU 3 MARS 2014


                            ORDONNANCE DU 22 APRIL 2015




5 CIJ1078.indb 1                                                  27/04/16 08:52

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                       and Data (Timor‑Leste v. Australia), Request for the Modification
                         of the Order Indicating Provisional Measures of 3 March 2014,
                               Order of 22 April 2015, I.C.J. Reports 2015, p. 556




                                            Mode officiel de citation :
                        Questions concernant la saisie et la détention de certains documents
                     et données (Timor‑Leste c. Australie), demande tendant à la modification
                      de l’ordonnance en indication de mesures conservatoires du 3 mars 2014,
                              ordonnance du 22 avril 2015, C.I.J. Recueil 2015, p. 556




                                                                                 1078
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157270-4




5 CIJ1078.indb 2                                                                                27/04/16 08:52

                                                                 22 APRIL 2015

                                                                       ORDER




                        QUESTIONS RELATING TO THE SEIZURE
                                 AND DETENTION
                         OF CERTAIN DOCUMENTS AND DATA
                              (TIMOR‑LESTE v. AUSTRALIA)

                                REQUEST FOR THE MODIFICATION
                        OF THE ORDER INDICATING PROVISIONAL MEASURES
                                       OF 3 MARCH 2014




                        QUESTIONS CONCERNANT LA SAISIE
                                ET LA DÉTENTION
                       DE CERTAINS DOCUMENTS ET DONNÉES
                              (TIMOR‑LESTE c. AUSTRALIE)

                             DEMANDE TENDANT À LA MODIFICATION
                   DE L’ORDONNANCE EN INDICATION DE MESURES CONSERVATOIRES
                                        DU 3 MARS 2014




                                                                 22 AVRIL 2015

                                                               ORDONNANCE




5 CIJ1078.indb 3                                                                 27/04/16 08:52

                     556 	




                                     INTERNATIONAL COURT OF JUSTICE

                                                       YEAR 2015
        2015
      22 April
     General List                                      22 April 2015
      No. 156

                          QUESTIONS RELATING TO THE SEIZURE
                                   AND DETENTION
                           OF CERTAIN DOCUMENTS AND DATA
                                         (TIMOR‑LESTE v. AUSTRALIA)

                                 REQUEST FOR THE MODIFICATION
                         OF THE ORDER INDICATING PROVISIONAL MEASURES
                                        OF 3 MARCH 2014



                                                         ORDER


                     Present : President Abraham ; Vice‑President Yusuf ; Judges Owada,
                               Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                               Donoghue, Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ;
                               Judges ad hoc Callinan, Cot ; Registrar Couvreur.


                         The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 41 of the Statute of the Court and Article 76
                     of the Rules of Court,
                         Makes the following Order :
                         Whereas :
                       1. By an Application filed in the Registry of the Court on 17 December
                     2013, the Democratic Republic of Timor‑Leste (hereinafter “Timor‑­
                     Leste”) instituted proceedings against Australia with respect to a dispute
                     concerning the seizure on 3 December 2013, and subsequent detention, by

                     4




5 CIJ1078.indb 136                                                                                27/04/16 08:52

                     557 	                   seizure and detention (order 22 IV 15)

                      “agents of Australia of documents, data and other property which
                      belongs to Timor‑Leste and/or which Timor‑Leste has the right to protect
                     under international law”. In its Application, Timor‑Leste claims, in par‑
                     ticular, that these items were taken from the business premises of a legal
                     adviser to Timor‑Leste (Collaery Lawyers) in Narrabundah, in the
                     ­Australian Capital Territory, allegedly pursuant to a warrant issued under
                      section 25 of the Australian Security Intelligence Organisation Act 1979.
                      It states that the seized material includes, inter alia, documents, data
                      and correspondence between Timor‑Leste and its legal advisers relating to
                      an Arbitration under the Timor Sea Treaty of 20 May 2002 between
                      Timor‑Leste and Australia.

                       2. On 17 December 2013, Timor‑Leste, referring to Article 41 of the
                     Statute of the Court and Articles 73 to 75 of the Rules of Court, also
                     submitted a request for the indication of provisional measures.
                       3. After hearing the Parties, the Court, by an Order of 3 March 2014,
                     indicated the following provisional measures :
                         “(1) Australia shall ensure that the content of the seized material is
                                not in any way or at any time used by any person or persons to
                                the disadvantage of Timor‑Leste until the present case has been
                                concluded ;
                          �����������������������������������������������������������������������������������������������������������������
                          (2) Australia shall keep under seal the seized documents and elec‑
                                tronic data and any copies thereof until further decision of the
                                Court ;
                          �����������������������������������������������������������������������������������������������������������������
                          (3) Australia shall not interfere in any way in communications
                                between Timor‑Leste and its legal advisers in connection with the
                                pending Arbitration under the Timor Sea Treaty of 20 May 2002
                                between Timor‑Leste and Australia, with any future bilateral
                                negotiations concerning maritime delimitation, or with any other
                                related procedure between the two States, including the present
                                case before the Court.” (Questions relating to the Seizure
                                and Detention of Certain Documents and Data (Timor‑Leste
                                v. ­ Australia), Provisional Measures, Order of 3 March 2014,
                                I.C.J. Reports 2014, p. 161, para. 55.)
                        4. By an Order of 28 January 2014, the Court fixed 28 April 2014 and
                     28 July 2014 as the respective time‑limits for the filing in the case of a
                     Memorial by Timor‑Leste and a Counter‑Memorial by Australia. The
                     Memorial and Counter‑Memorial were filed within the time‑limits thus
                     fixed.
                        5. By letters dated 17 June 2014, the Parties were informed that the
                     oral proceedings would open on 17 September 2014.
                        6. By a joint letter dated 1 September 2014, the Agents of Timor‑Leste
                     and Australia requested the Court “to adjourn the hearing set to com‑

                     5




5 CIJ1078.indb 138                                                                                                                             27/04/16 08:52

                     558 	            seizure and detention (order 22 IV 15)

                     mence on 17 September 2014, in order to enable the Parties to seek an
                     amicable settlement”. The Agents also raised the possibility that the Par‑
                     ties might jointly seek a variation of the Order indicating provisional
                     measures of 3 March 2014. By letters dated 3 September 2014, the Regis‑
                     trar informed the Parties that the Court had decided, pursuant to Arti‑
                     cle 54 of the Rules of Court, to grant their joint request to postpone the
                     oral proceedings.

                        7. By a letter dated 25 March 2015, Australia indicated that it “wishe[d]
                     to return the materials removed from the premises of Collaery Lawyers
                     on 3 December 2013, which are the subject of the present proceedings”
                     and are listed in the Schedule to the above letter. Australia accordingly
                     requested modification of the Order of 3 March 2014, pursuant to Arti‑
                     cle 76 of the Rules of Court. The Registrar communicated a copy of that
                     request forthwith to the Government of Timor‑Leste.
                        8. By letters dated 25 March 2015, the Registrar informed the Parties
                     that the time‑limit within which Timor‑Leste could submit written obser‑
                     vations on Australia’s request had been fixed as 10 April 2015. Timor‑Leste
                     filed such observations on 27 March 2015.


                                                            *
                                                        *       *

                       9. The request for modification of the Order of 3 March 2014, pre‑
                     sented by Australia, concerns the second provisional measure indicated
                     therein, namely that “Australia shall keep under seal the seized docu‑
                     ments and electronic data and any copies thereof until further decision of
                     the Court”. Australia requests the Court “to exercise its power under
                     Article 76 (1) of the Rules to authorize the removal of the materials from
                     their current location, where they have been kept under seal, and to allow
                     their return still sealed to Collaery Lawyers”.

                       10. In its written observations, Timor‑Leste takes note of Australia’s
                     request and states that it “would have no objection to an appropriate
                     modification of the second provisional measure for this purpose”.

                                                          * *
                         11. Article 76, paragraph 1, of the Rules of Court reads as follows :
                              “At the request of a party the Court may, at any time before the
                           final judgment in the case, revoke or modify any decision concerning
                           provisional measures if, in its opinion, some change in the situation
                           justifies such revocation or modification.”
                        12. In order to rule on Australia’s request, the Court must therefore
                     first ascertain whether, in light of the facts now brought before it by that

                     6




5 CIJ1078.indb 140                                                                                  27/04/16 08:52

                     559 	            seizure and detention (order 22 IV 15)

                     State, there has been a change in the situation which called for the indica‑
                     tion of certain provisional measures in March 2014. If so, it must then
                     consider whether such a change justifies the modification or revocation of
                     the measures previously indicated.


                                                             *
                        13. The Court will begin by determining whether there has been a
                     change in the situation calling for the measures indicated in its Order of
                     3 March 2014.
                        14. The Court recalls that the above‑mentioned measures were required
                     because of Australia’s refusal to return the documents and data seized
                     and detained by its agents. It observes that, in its letter of 25 March 2015,
                     Australia has now notified the Court of its intention to return the docu‑
                     ments and data in question. The Court further notes that, in its written
                     observations, Timor‑Leste raises no objections to this course of action or
                     to the corresponding provisional measures being modified accordingly. In
                     view of Australia’s change in position regarding the return of the docu‑
                     ments and data, the Court is of the opinion that there has been a change
                     in the situation that gave rise to the measures indicated in its Order of
                     3 March 2014.

                                                             *
                        15. The Court must now consider the consequences to be drawn from
                     that change in situation in respect of the measures which were indicated
                     in the Order of 3 March 2014.
                        16. In that Order, the Court found that
                           “the right of Timor‑Leste to conduct arbitral proceedings and nego‑
                           tiations without interference could suffer irreparable harm if Australia
                           failed to immediately safeguard the confidentiality of the material
                           seized by its agents on 3 December 2013 from the office of a legal
                           adviser to the Government of Timor‑Leste”.

                         In particular, it considered that
                           “there could be a very serious detrimental effect on Timor‑Leste’s
                           position in the Timor Sea Treaty Arbitration and in future maritime
                           negotiations with Australia should the seized material be divulged to
                           any person or persons involved or likely to be involved in that arbi‑
                           tration or in negotiations on behalf of Australia”.
                     The Court took note of the written undertaking by the Attorney‑General
                     of Australia dated 21 January 2014, whereby he declared that no part of
                     the Australian Government would have access to the material seized, but
                     the Court also observed that the Australian Government envisaged the

                     7




5 CIJ1078.indb 142                                                                                    27/04/16 08:52

                     560 	            seizure and detention (order 22 IV 15)

                     possibility of making use of that material in certain circumstances involv‑
                     ing national security. The Court thus concluded that there remained an
                     imminent risk of irreparable harm (Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia),
                     Provisional Measures, Order of 3 March 2014, I.C.J. Reports 2014,
                     pp. 157‑159, paras. 42‑48).
                        17. The Court notes that the return of the documents and data seized,
                     and any copies thereof, would be in accordance with part of the third
                     submission of Timor‑Leste presented in its Application (ibid., p. 148,
                     para. 2) and in its Memorial. However, it observes that such return could
                     only be effected on the basis of a “further decision” (point 2 of the opera‑
                     tive part of its Order of 3 March 2014 (see paragraph 3 above)), whereby
                     the Court would authorize the transfer of that material and specify the
                     modalities for that transfer.
                        18. In view of the foregoing, and in reaching its decision on Australia’s
                     request, the Court takes the view that the change in situation is such as to
                     justify a modification of the Order of 3 March 2014. Taking account of
                     the Parties’ agreement regarding the return of the seized documents and
                     data, which, by necessary implication, includes any copies thereof, the
                     Court considers that it should now authorize such return, while maintain‑
                     ing the obligation for Australia to keep under seal that material until its
                     transfer has been completed under the supervision of a representative
                     appointed for that purpose by Timor‑Leste. The Court must be duly
                     informed that the return has been effected and at what date that return
                     took place.
                        19. The modification resulting from the present Order is without effect
                     on the measures indicated in points 1 and 3 of the operative part of the
                     Order of 3 March 2014 (see paragraph 3 above), which will continue
                     to have effect until the conclusion of the present proceedings, or until
                     further decision of the Court.

                                                           *
                                                       *       *

                       20. The decision rendered in the present proceedings in no way pre‑
                     judges any question relating to the merits of the case. It leaves unaffected
                     the right of the Governments of Timor‑Leste and Australia to submit
                     arguments in respect of those questions.

                                                           *
                                                       *       *

                         21. For these reasons,
                         The Court,
                         (1) Unanimously,


                     8




5 CIJ1078.indb 144                                                                                  27/04/16 08:52

                     561 	           seizure and detention (order 22 IV 15)

                       Authorizes the return, still sealed, to Collaery Lawyers of all the docu‑
                     ments and data seized on 3 December 2013 by Australia, and any copies
                     thereof, under the supervision of a representative of Timor‑Leste
                     appointed for that purpose ;
                         (2) Unanimously,
                       Requests the Parties to inform it that the return of the documents and
                     data seized on 3 December 2013 by Australia, and any copies thereof, has
                     been effected and at what date that return took place ;
                         (3) Unanimously,
                       Decides that, upon the return of the documents and data seized on
                     3 December 2013 by Australia, and any copies thereof, the second mea‑
                     sure indicated by the Court in its Order of 3 March 2014 shall cease to
                     have effect.

                        Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this twenty‑second day of April, two thou‑
                     sand and fifteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Democratic Republic of Timor‑Leste and the Government of Austra‑
                     lia, respectively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                       Judge Cançado Trindade appends a separate opinion to the Order of
                     the Court ; Judge ad hoc Callinan appends a declaration to the Order of
                     the Court.

                                                                          (Initialled) R.A.
                                                                          (Initialled) Ph.C.




                     9




5 CIJ1078.indb 146                                                                                 27/04/16 08:52

